DICE, Judge
The conviction is for unlawfully selling whisky in a dry area; the punishment, a fine of $100.
The information charged that, on or about the 13th day of February, 1960, the appellant did unlawfully sell whisky to Ralph C. Elliott in Coleman County, Texas, a dry area.
Ralph C. Elliott, an inspector for the Texas Liquor Control Board, upon being called as a witness by the state, testified that, on the date alleged, he went to a place known as the Truck Harbor in the city of Santa Anna, Coleman County, Texas, where he purchased from the appellant for $5.00 a pint of Tom Moore Whisky. He further testified that, on such occasion, Inspector Wallace Newton Coburn, who was with him, also purchased a pint of whisky from appellant. The pint of Tom Moore Whisky, upon being identified by Inspector Elliott as the whisky he pur*18chased from appellant, was introduced in evidence as State’s Exhibit No. One. Inspector Coburn, upon being called as a witness by the state, corroborated the testimony of Officer Elliott relative to Elliott’s purchase of the pint of Tom Moore Whisky from appellant and testified that, on such occasion, he also purchased a pint of whisky from the appellant.
It was stipulated that Coleman County was a dry area.
Appellant did not testify but called as a witness Carroll Boat-right who testified that he was present at the Truck Harbor on the occasion in question and observed one Darrell Wright deliver whisky to the two liquor board inspectors which he had obtained from someone who drove up in an automobile, but that he did not, at such time, see appellant or his automobile present on the premises.
The evidence is sufficient to support the conviction.
The record presents no formal bills of exception and there are no objections to the court’s charge. The informal bills of exception appearing in the statement of facts have been considered and do not present reversible error.
The judgment is affirmed.
Opinion approved by the Court.